DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending and examined below. This action is in response to the claims filed 8/13/21.

	A new examiner has taken over for the previous examiner.  Full faith and credit is given to the findings of the previous examiner.  

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 8/13/21, regarding 35 U.S.C. § 102 are persuasive in view of amendments filed 8/13/21. However, upon further consideration to the previously presented prior art, updated grounds of rejection are made below to include newly amended material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka (US 6,224,021) . 

Regarding claims 1, 7, and 13, Tanaka discloses a thrust control apparatus for a propeller airplane including a system for controlling a propeller-driven aircraft, the aircraft powered by at least one engine having at least one propeller associated therewith, the system comprising (Fig. 1): 
a propeller controller for the at least one propeller (Col 6, lines 4-49 – the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31); and 
an engine controller for the at least one engine, the engine controller communicatively coupled to the propeller controller and comprising at least one processing unit and at least one non-transitory computer- readable memory having stored thereon program instructions executable by the at least one processing unit for (Col 6, lines 4-49 and Fig. 2 – EEC for controlling the engine and containing first and second control device for controlling the propeller, where controller to control the engine and propeller are part of the EEC therefore are communicatively coupled, where Fig. 2 discloses CPU corresponding to the recited processing unit and ROM and RAM corresponding to the recited memory, which inherently include instructions to perform said controls): 
receiving at least one control input for the at least one engine (Col 6, lines 4-49 and Fig. 2 – elements 32-39 and 12a are all inputs to the EEC or engine electric control unit, where 12a senses position of the power lever 12 as a manual input); 
determining, based on the at least one control input, a requested output power for the at least one engine and a setpoint for a rotational speed of the at least one propeller (Col 6, lines 4-49 - amount of operation of the power lever 12 corresponding to the recited control input so as to set the set revolution speed of the propeller governor 31 corresponding to the recited rotational speed of the propeller and the opening of the throttle valve 11 corresponding to the recited output for the at least one engine); 
outputting, to the at least one engine, an engine control signal comprising instructions to control operation of the at least one engine to achieve the requested output power (Col 4, lines 31-40 – actuator control signal from the EEC corresponding to the recited engine control signal to control operation of the engine to achieve the requested power output); and
outputting, to the propeller controller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint (Col 6, lines 4-49 - The .

Regarding claims 2 and 8, Tanaka further discloses receiving the at least one control input comprises receiving a lever position for a throttle lever associated with the at least one engine (Col 5, line 66 – Col 6, line 3 – amount of operation of a power lever corresponding to the recited lever position of a throttle lever to provide engine control input through sensor 12a).

Regarding claims 3 and 9, Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the lever position (Col 5, line 66 – Col 6, line 3 and Fig. 4 – power lever is provided for setting the revolution speed of the propeller governor corresponding to the recited mapping of the rotational speed of the propeller as a function of lever position).

Regarding claims 4 and 10, Tanaka further discloses receiving the at least one control input comprises receiving a power rating selection from a rating panel associated with the at least one engine (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. 4 discloses the correlative power lever stroke and throttle opening giving the power lever positioning different power ratings corresponding to the recited rating panel).

 Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the power rating selection (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. 4 discloses the correlative power lever stroke and throttle opening giving the power lever positioning different power ratings corresponding to the recited rating panel).

Regarding claims 6 and 12, Tanaka further discloses the control signal is output to the propeller controller as a synthesized control lever angle signal derived from the at least one control input (Col 6, lines 4-49 – second control device for correcting the set revolution speed of the propeller in accordance with the amount of operation of the power lever 12, in accordance with the flight conditions of the airplane corresponding to the recited synthesized control lever angle signal).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chandler (US 2010/0286890) discloses an automated tuning of a gas turbine including engine mode selector switches (Fig. 3 and ¶27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665